 


110 HR 6013 IH: Ratepayer Recovery Act of 2007
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6013 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Melancon (for himself, Mr. McCrery, Mr. Alexander, Mr. Boustany, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for disaster assistance for power transmission and distribution facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ratepayer Recovery Act of 2007. 
2.Disaster assistance for power transmission and distribution facilities 
(a)DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following: 
 
(11)Private or investor-owned power facilityThe term private or investor-owned power facility— 
(A)means a privately-owned or investor-owned transmission or distribution facility that provides electric or natural gas service to retail customers under State or local jurisdiction; and 
(B)includes leased facilities.. 
(b)Conditions for contributionsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)subject to paragraph (4), to a person that owns a private or investor-owned power facility damaged or destroyed by a major disaster for the repair, restoration, reconstruction, or replacement of the facility and for associated expenses incurred by the person.; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following: 
 
(4)Conditions for assistance to private or investor-owned power facilities 
(A)DefinitionIn this paragraph, the term previous major disaster means a major disaster— 
(i)occurring before the disaster for which Federal assistance is sought under this subsection; and 
(ii)the declaration of which was not more than 10 years before the date of the declaration of the major disaster for which Federal assistance is sought under this subsection. 
(B)Conditioned on previous eventThe President may make contributions to the owner of a private or investor-owned power facility under paragraph (1)(C) for repair, restoration and replacement of any facility damaged or destroyed as a result of the major disaster for which it requests Federal assistance, only if— 
(i)the cost of repairing, restoring, or replacing the private or investor-owned power facilities damaged or destroyed by the previous major disaster exceeded $2,500 for each retail customer receiving electrical or natural gas service from the owner on the day before the date of the previous disaster; 
(ii)the total costs of repair, restoration, or replacement of all private or investor-owned power facilities owned by such person and associated expenses incurred by the person as a result of the previous major disaster exceeded $500,000,000; and 
(iii)20 percent or more of the population, as estimated by the Bureau of the Census, of each geographic area of each local government in which the private or investor-owned power facility is located, was below the official Federal poverty level, as determined by the Bureau of Census, during the year before the previous major disaster. 
(C)Application for fundsA person that owns a private or investor-owned power facility that meets the requirements under subparagraph (B) may apply for Federal assistance on or before the earlier of— 
(i)the 30th day after declaration of a major disaster; or 
(ii)the date upon which the owner of the private or investor-owned power facility has incurred costs of $10,000,000 or two-thirds of its average annual net income for the previous three fiscal years, whichever is higher, towards the total costs of repair, restoration, or replacement of all private or investor-owned power facilities damaged or destroyed as a result of the major disaster for which it requests Federal assistance. 
(D)Limit on federal assistance for disaster reliefFederal assistance under this section to the owner of a private or investor-owned power facility shall only apply to the costs of repair, restoration, reconstruction or replacement of the facility and for associated expenses incurred by the person that exceed $10,000,000 or two-thirds of its average annual net income for the previous three fiscal years, whichever is higher. 
(E)Aggregation for purposes of determining costsFor purposes of determining the costs of a previous major disaster under this paragraph, the owner of the private or investor-owned power facility may aggregate the costs of all previous major disasters during any 12-month period. 
(F)Approval or disapproval of applicationsThe President shall approve or disapprove an application for assistance submitted by a person under this paragraph for a private or investor-owned power facility not later than 30 days after the date of receipt of the application.. 
(c)Federal shareSection 406(b)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)(2)) is amended by striking public facility or private nonprofit facility and inserting public facility, private nonprofit facility, or private or investor-owned power facility. 
(d)Large in-lieu contributionsSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended by adding at the end the following: 
 
(3)For private or investor-owned power facilities 
(A)In generalIn any case in which a person that owns a private or investor-owned power facility determines that the public welfare would not best be served by repairing, restoring, reconstructing, or replacing the facility, the person may elect to receive, in lieu of a contribution under subsection (a)(1)(C), a contribution in an amount equal to 75 percent of the Federal share of the Federal estimate of the cost of repairing, restoring, reconstructing, or replacing the facility and of management expenses, under the conditions described in subsection (a)(4). 
(B)Use of fundsFunds contributed to a person under this paragraph may be used only within the area affected as a result of the major disaster for which it requests Federal assistance to— 
(i)repair, restore, or expand other private or investor-owned power facilities owned by the person; 
(ii)construct a new private or investor-owned power facility owned by the person; or 
(iii)fund hazard mitigation measures that the person determines to be necessary to meet a need for the services and functions of the person in the area affected by the major disaster.. 
(e)Eligible costSection 406(e)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended by striking public facility or private nonprofit facility and inserting public facility, private nonprofit facility, or private or investor-owned power facility. 
3.RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall promulgate regulations necessary to implement this Act and the amendments made by this Act. 
4.Effective date 
(a)In generalExcept as provided under subsection (b), this Act and the amendments made by this Act shall take effect upon the date of enactment of this Act. 
(b)RegulationsSection 3 shall take effect on the date of enactment of this Act. 
 
